Appeal by defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered August 3, 1982, convicting him of murder in the second degree (two counts), attempted murder in the second degree, robbery in the first degree (six counts), assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s claims of error with respect to the court’s charge have not been preserved for appellate review as a matter of law, and a reversal in the interest of justice is not warranted under the circumstances of this case (see, People v Whalen, 59 NY2d 273; People v Culhane, 45 NY2d 757, cert denied 439 US 1047; People v Smith, 100 AD2d 857; People v Herbert, 100 AD2d 883).
We have considered defendant’s claim that his sentence is excessive and find it to be devoid of merit. Accordingly, we decline to exercise our discretion to disturb the term of imprisonment imposed by the sentencing Judge (see, People v Suitte, 90 AD2d 80). Gibbons, J. P., Thompson, Weinstein and Kunzeman, JJ., concur.